Kusseee, C. J.,
dissenting. In my opinion the evidence did not demand a finding that the defendant consented to the increase in the rate of storage. In that view, upon application of the principle ruled in the decision in the case of Garmany v. Rust, 35 Ga. 109, and the provisions of the Civil Code (1910), § 1, par. 4, relating to the binding effect of customs of trade, it was erroneous to reject the evidence tending to show a custom of trade, as set forth in the fourth ground of the motion for a new trial. I am authorized to say that Mr. Justice Atkinson concurs in this dissent.